DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/6/2021, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive. The rejection of the claims has been withdrawn. To expedite prosecution, the after-final response of 7/6/2021 is entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward Timmer on 8/10/2021. Support for the amendments to claims 1 and 4 can be found at Figs. 2a-c and [0030] of the original specification.
The application has been amended as follows: 
Claim 1: Replace “solidified particles have an” at line 3, “solidified particles have substantially the same”.
Claim 4: Delete “deposited or formed by thermal chemical treatment on external particle surfaces”.
Claims 9-23: Cancel.
Allowable Subject Matter
Claims 1-4, 7-8 and 24-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Kinouchi is representative of the prior art where the particles of Kinouchi (2012/0049100) are formed from melt spinning, and pulverized from a ribbon; this results in the particles having an uncontrolled, random shape (see, e.g., Fig. 2D). The prior art of record does not teach or suggest the claimed soft magnetic material particles which have substantially the same as solidified quadrilateral flake shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOBEI WANG/Primary Examiner, Art Unit 1784